Citation Nr: 9934403	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, secondary to exposure to herbicides including Agent 
Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied the 
appellant's claims for service connection for a prostate 
disorder, secondary to exposure to herbicides including Agent 
Orange, and for post-traumatic stress disorder (PTSD).  That 
rating decision also denied the appellant's claim for a 
permanent and total disability rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
appellant's claims for entitlement to service connection for 
PTSD and for entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes.  
Accordingly, these two issues will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  There is no competent medical evidence of a chronic 
prostate disorder having been incurred during service or 
within the first post service year; the veteran does not have 
prostate cancer. 

3. There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
prostate disorder. 

4.  The earliest medical report relating to treatment or 
diagnosis of a prostate disorder is dated in March 1998, over 
31 years after the veteran's discharge from the service.  
There is no medical opinion, or other competent evidence, 
linking that condition to the veteran's active duty military 
service.

5.  The veteran has not presented a plausible claim for 
service connection for a prostate disorder.

6.  The veteran alleges that he developed PTSD as a result of 
events occurring during his active duty service. 

7.  The medical evidence of record revealed a diagnosis of 
PTSD.

8.  The veteran has presented a plausible claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for a prostate disorder, 
secondary to exposure to herbicides including Agent Orange, 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



II.  Analysis

A.  Entitlement to Service Connection for a Prostate 
Disorder, 
Secondary to Exposure to Herbicides including Agent Orange.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well-
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication."). 

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1999).  The 
United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

In addition to the presumption discussed above, tumors, 
malignant, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran's service personnel records 
revealed that he served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) become manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran is presumed to have been exposed to a 
herbicide agent and the disease may be service-connected 
provided "that the rebuttable presumption provisions of 
§ 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred a chronic prostate disorder 
during service or within the first post service year.  
Although the veteran alleges that he currently has a prostate 
disorder incurred during his active duty service, his 
statements, in light of the medical evidence of record, are 
not competent to establish the onset of a chronic disability 
during service.  Lay evidence alone will not support a 
finding on a medical question requiring special expertise or 
special knowledge, such as diagnosis or causation of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492; 
Grottveit v. Brown, 5 Vet. App. 91.  

A review of the veteran's service medical records revealed no 
treatment for or complaints of a chronic prostate disorder.  
The veteran's discharge examination, dated November 1967, 
noted that the veteran's anus and rectum were normal.  
Moreover, the first post service medical evidence of record 
noting treatment for or a diagnosis of a prostate condition 
is veteran's VA physical examination, dated March 1998, over 
31 years after the veteran's discharge from the service.  
Accordingly, the Board concludes that the evidence of record 
does not show a chronic prostate disorder during the 
veteran's active duty service to which a current disorder is 
related.

The Board also concludes that the veteran has failed to show 
the required nexus between his current prostate disorder and 
his active duty military service.  See Caluza, 7 Vet. App. at 
506, Dean v. Brown, 8 Vet. App. 449, 455, Slater v. Brown, 9 
Vet. App. 240.  The veteran's VA general physical 
examination, performed in March 1998, noted a diagnosis of 
"[h]istory suggestive of chronic prostatitis."  However, 
there is no competent medical evidence of record relating 
this condition to the veteran's active duty service.  The 
veteran's statements are not competent evidence to establish 
the etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current prostate disorder 
was incurred during his active duty service, over three 
decades ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  There is also no showing of continuity of 
symptomatology.  As noted above, the veteran's discharge 
examination, dated November 1967, noted a normal anus and 
rectum. 

The Board also notes that there is no diagnosis of prostate 
cancer in the evidence of record, thus the presumptive 
provisions regarding conditions relating to Agent Orange 
exposure are not applicable in this case.  38 C.F.R. 
§ 3.309(e) (1999).  The veteran's March 1998 VA examination 
noted that "[t]here is no history of benign prostatic 
hypertrophy or prostate cancer.  He is on no treatment now 
for his prostate."  Moreover, no medical evidence has been 
presented or secured to render plausible a claim that any 
disorder which the veteran has been diagnosed as having, 
including prostatitis, is due to exposure to Agent Orange in 
service or to any incident of service.

The Board has thoroughly reviewed the claims file.  However, 
in the absence of competent evidence showing that the veteran 
currently has prostate disorder causally related to some 
incident of service, we do not find a plausible claim.  
Accordingly, the Board concludes that the veteran's claim is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the veteran's claim for 
service connection for a prostate disorder, secondary to 
exposure to herbicides including Agent Orange well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

B.  Well-Grounded Claim for Service Connection for PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  Historically, 
under the old regulations, service connection for PTSD 
required: (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed inservice stressor); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  
Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
inservice stressor, and (3) credible supporting evidence that 
the claimed inservice stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).

In this case, the appellant contends that service connection 
is warranted for PTSD.  Specifically, the appellant contends 
that he developed PTSD as a result of events occurring during 
his active duty service.  

In March 1998, a VA psychiatric examination was conducted.  
The examination report, which briefly described some of the 
veteran's alleged stressors, concluded with a diagnosis of 
PTSD.  Thus, the veteran has provided medical evidence of a 
current diagnosis of PTSD, his own lay evidence regarding 
various inservice stressors, and medical-nexus evidence 
generally linking his PTSD to service.  Under these 
circumstances, the Board concludes that the appellant's claim 
for service connection for PTSD is plausible, and hence well 
grounded.


ORDER

Service connection for a prostate disorder (including chronic 
prostatitis), secondary to exposure to herbicides including 
Agent Orange, is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

I.  Service Connection for PTSD

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that a 
number of stressful incidents he experienced during his 
active duty service resulted in PTSD.  His alleged stressors 
include: 
(1) having witnessed the fatal beating by United States 
soldiers of a Vietnamese individual suspected of theft in 
December 1966 at Quinhon; (2) having seen several dead 
Vietnamese women while enroute to either Ankhe or Pleiku in 
June or July of 1967; (3) having witnessed a United States 
soldier getting struck by a truck in August 1967 while 
enroute from Pleiku to Quinhon. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an inservice 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1999); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  
Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  Instead, the record must 
contain evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources." See M21-1, part VI, formerly 7.46.  The Board also 
notes that a number of precedent holdings of the Court issued 
during the pendency of this appeal provide new guidance for 
the adjudication of claims for service connection for PTSD.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128; Moreau v. Brown, 9 Vet. App. 389.

As noted above, the veteran has provided multiple stressor 
accounts in this matter.  After a thorough review of the 
veteran's claims file, the Board concludes that the VA has a 
duty to provide further assistance in the development of 
facts pertinent to the veteran's claim. 38 U.S.C.A. 
§ 5107(a).  

First, the Board believes that the RO should contact the 
veteran and provide him with a final opportunity to provide 
further detail from which to verify his alleged stressors.  
Any information in this regard, i.e. names, dates, units, 
locations, etc., would be extremely helpful in verifying the 
veteran's claim.  The Board notes, however, that the duty to 
assist does not require the VA to go on endless "fishing 
expeditions" in order to find evidence which might possibly 
support a claim, while the claimant waits in a passive role. 
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Pollard 
v. Brown, 6 Vet. App. 11 (1993) (duty to assist not breached 
by failure of the Secretary to obtain requested records where 
the appellant failed to identify specifically what 
"additional medical records" were being sought and why they 
were relevant; the duty to assist is not a one-way street).

In light of the Court's recent precedent holdings cited 
above, the Board also finds that it will be necessary for the 
RO to address the matter of whether there is sufficient 
corroboration of the appellant's stressors.  On this point, 
it is noted that in Suozzi, the Court expressly held that a 
veteran need not prove "every detail" of an alleged 
stressor.  Id. at 311.  In Moreau, the Court stated that 
credible supporting evidence of a stressor may be obtained 
from service records or "other sources."  Id. at 395.

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Halstead v. Derwinski, 3 Vet. App. 213 (1992) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

After reviewing the veteran's claims file, the Board 
concludes that an additional medical examination of the 
veteran may be necessary to make an informed determination in 
this matter.  Although the veteran's March 1998 VA 
examination revealed a diagnosis of PTSD, the report failed 
to address the sufficiency of the veteran's alleged 
stressors.  It also failed to directly link the veteran's 
alleged stressors with his diagnosis of PTSD.  Lastly, there 
is no indication that the veteran's prior medical history, 
including treatment for depression, was considered in making 
this decision.

Accordingly, after the development indicated herein, if the 
RO concludes that the record establishes the existence of a 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine: (1) the 
sufficiency of the stressor; (2) whether the remaining 
elements required to support the diagnosis of PTSD have been 
met; and (3) whether there is a link between a currently 
diagnosed PTSD and a recognized stressor or stressors in 
service.  38 C.F.R. § 3.304(f) (1999).

II. Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

The appellant contends, in essence, that the extent of his 
disabilities are so severe as to entitle him to nonservice-
connected pension benefits.  Upon review of the evidence of 
record, the Board finds that due process considerations 
require that this claim be remanded.

Initially, the Board concludes that additional medical 
records which may support the veteran's claim are available 
from the Social Security Administration.  Specifically, a 
notice of award, dated July 1997, noted that the veteran was 
found disabled on March 28, 1997.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Accordingly, the RO should make an attempt to secure all 
available records used in making this determination. See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards. Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 
Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  The two ways 
that permanent and total disability can be shown under the 
law are as follows: (1) the veteran must be unemployable as a 
result of a lifetime disability (i.e., the "subjective" 
standard, which is based on disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (i.e., the "objective" standard, which 
is based on (a) the percentage ratings assigned for each 
disability from the VA Schedule for Rating Disabilities, 38 
C.F.R., Part 4; (b) the minimum percentage rating 
requirements for total ratings based on unemployability in 38 
C.F.R. § 4.16(a); and (c) the permanence of those percentage 
ratings for pension purposes required by 38 C.F.R. § 4.17). 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 3.340(b); 3.342, 4.16(a), 4.17, 4.18, 4.19 
(1999); Brown, 2 Vet. App. at 446.

In making this determination, the Court, in Roberts v. 
Derwinski, instructed that an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability. Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992).  This means the RO 
has the responsibility of identifying all disabilities which 
a veteran currently has, determining whether or not they are 
permanent in nature, and assigning a schedular evaluation for 
each one of them under the VA Rating Schedule.  Furthermore, 
the VA has a duty to the veteran, in cases involving 
nonservice-connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one." Roberts at 
390 (citing 38 U.S.C.A. § 5107(a) and Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)); Grantham v. Brown, 8 Vet. App. 
228, 235 (1995).

Under these circumstances, the Board feels that additional VA 
examinations would be useful in determining the current 
severity of the veteran's alleged disorders.  Prior to doing 
so, however, the RO should request that the veteran identify 
the conditions which he believes cause him to be 
unemployable.

The Board also notes that in light of the passage of time 
since the original adjudication of the veteran's claim by the 
RO, there may now be additional medical records which are 
relevant to the veteran's claim.  In addition, the RO should 
request an updated VA Form 21-527 from the veteran to 
determine if he meets the basic eligibility requirements for 
VA pension benefits. 

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1999), the case should be 
remanded to the RO for the following actions:

1.  The RO should provide the veteran 
with an Income-Net Worth and Employment 
Statement, VA Form 21-527, and request 
that the veteran promptly complete and 
return this form to the RO.  If after its 
receipt, the RO determines that the 
veteran fails to meet the basic 
eligibility requirements for VA pension 
benefits, the RO may adjudicate this 
claim, without further development.

2.  The RO should request the veteran to 
identify all disabilities which he 
believes are interfering with his ability 
to maintain employment.

3.  The RO should request from the 
veteran the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during this appeal, including 
Dr. DeFrancisco, Mental health Clinic, 
Brewton, AL.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

4.  The RO should also request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  In this 
regard, the Board is seeking further 
information concerning the following 
alleged stressors: (1) having witnessed 
the fatal beating by United States 
soldiers of a Vietnamese individual 
suspected of theft in December 1966 at 
Quinhon; (2) having seen several dead 
Vietnamese women while enroute to either 
Ankhe or Pleiku in June or July of 1967; 
(3) having witnessed a United States 
soldier getting struck by a truck in 
August 1967 while enroute from Pleiku to 
Quinhon.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

In connection with this action, and if 
deemed necessary based on the information 
provided by the appellant, the RO should 
request verification of any detailed 
stressor information provided by the 
appellant by the U. S. Armed Services 
Center for Research of Unit Records.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.
 
5.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

6.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should take the necessary steps to have 
the veteran undergo a complete 
psychiatric examination. The 
psychiatrist, if possible, should have 
not previously examined or treated him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify for the examiner the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should review the medical 
reports of record, including those 
showing diagnoses of PTSD and depression.  
If the examiner determines that the 
appellant has any psychiatric disorder in 
addition to PTSD, he should determine the 
relationship of any such disorders 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

8.  The RO should also schedule the 
veteran for the necessary VA examinations 
by appropriate specialists in order to 
determine the severity of all of his 
alleged nonservice-connected disorders.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners prior to the 
examination.  As to any orthopedic 
disability identified, the examiner is 
requested to indicate any functional 
loss, limitation, and any joint 
pathology, particularly on use and during 
flare-ups. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that 
examination report must account for 
functional loss due to pain); see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  The 
appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

10.  Subsequently, the RO should 
readjudicate the issues on appeal.  In 
connection with its readjudication of the 
PTSD claim, the RO should consider the 
revised version of 38 C.F.R. § 3.304(f), 
as alluded to above.  In addressing the 
issue of entitlement to a nonservice-
connected pension benefits, the RO should 
consider 38 C.F.R. §§ 3.321(b)(2), 4.40, 
and 4.45 (1999), ensuring that all 
relevant VA regulations, both old and 
new, are utilized as appropriate.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant is hereby informed that he may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, No. 98-2267 (U.S. Vet. 
App. May 4, 1999); Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claims, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant is afforded due 
process of law.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  The veteran is not required to undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







